
	
		II
		110th CONGRESS
		2d Session
		S. 3222
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2008
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the energy security of the United States, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Transition Act of
			 2008.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Traditional resources
					Subtitle A—Outer Continental Shelf
					Sec. 101. Publication of projected State lines on outer
				Continental Shelf.
					Sec. 102. Production of oil and natural gas in new producing
				areas.
					Sec. 103. Conforming amendment.
					Subtitle B—Leasing program for land within Coastal
				Plain
					Sec. 111. Definitions.
					Sec. 112. Leasing program for land within the Coastal
				Plain.
					Sec. 113. Lease sales.
					Sec. 114. Grant of leases by the Secretary.
					Sec. 115. Lease terms and conditions.
					Sec. 116. Coastal Plain environmental protection.
					Sec. 117. Expedited judicial review.
					Sec. 118. Rights-of-way and easements across Coastal
				Plain.
					Sec. 119. Conveyance.
					Sec. 120. Local government impact aid and community service
				assistance.
					Sec. 121. Prohibition on exports.
					Sec. 122. Allocation of revenues.
					Subtitle C—Permitting
					Sec. 131. Refinery permitting process.
					Sec. 132. Removal of additional fee for new applications for
				permits to drill.
					TITLE II—Alternative resources
					Subtitle A—Renewable fuel and advanced energy
				technology
					Sec. 201. Definition of renewable biomass.
					Sec. 202. Repeal of waiver for fuel or fuel
				additives.
					Subtitle B—Clean coal-derived fuels for energy
				security
					Sec. 211. Short title.
					Sec. 212. Definitions.
					Sec. 213. Clean coal-derived fuel program.
					Subtitle C—Oil shale
					Sec. 221. Removal of prohibition on final regulations for
				commercial leasing program for oil shale resources on public land.
					Subtitle D—United States Geological Survey
					Sec. 231. Funding for United States Geological
				Survey.
					TITLE III—Energy independence fund
					Sec. 301. Establishment.
					Sec. 302. Energy security initiative.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		ITraditional
			 resources
			AOuter Continental
			 Shelf
				101.Publication of
			 projected State lines on outer Continental ShelfSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—
					(1)by designating
			 the first, second, and third sentences as clause (i), (iii), and (iv),
			 respectively;
					(2)in clause (i) (as
			 so designated), by inserting before the period at the end the following:
			 not later than 90 days after the date of enactment of the
			 Energy Transition Act of
			 2008; and
					(3)by inserting
			 after clause (i) (as so designated) the following:
						
							(ii)(I)The projected lines
				shall also be used for the purpose of preleasing and leasing activities
				conducted in new producing areas under section 32.
								(II)This clause shall not affect any
				property right or title to Federal submerged land on the outer Continental
				Shelf.
								(III)In carrying out this clause, the
				President shall consider the offshore administrative boundaries beyond State
				submerged lands for planning, coordination, and administrative purposes of the
				Department of the Interior, but may establish different
				boundaries.
								.
					102.Production of
			 oil and natural gas in new producing areasThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
					
						32.Production of
				oil and natural gas in new producing areas
							(a)DefinitionsIn
				this section:
								(1)Coastal
				political subdivisionThe term coastal political
				subdivision means a political subdivision of a new producing State any
				part of which political subdivision is—
									(A)within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
				U.S.C. 1453)) of the new producing State as of the date of enactment of this
				section; and
									(B)not more than 200
				nautical miles from the geographic center of any leased tract.
									(2)Moratorium
				areaThe term moratorium area means an area covered
				by sections 104 through 105 of the Department of the Interior, Environment, and
				Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118)
				(as in effect on the day before the date of enactment of this section).
								(3)New producing
				areaThe term new producing area means any
				moratorium area within the offshore administrative boundaries beyond the
				submerged land of a State that is located greater than 50 miles from the
				coastline of the State.
								(4)New producing
				StateThe term new producing State means a State
				that has, within the offshore administrative boundaries beyond the submerged
				land of the State, a new producing area available for oil and gas leasing under
				subsection (b).
								(5)Offshore
				administrative boundariesThe term offshore administrative
				boundaries means the administrative boundaries established by the
				Secretary beyond State submerged land for planning, coordination, and
				administrative purposes of the Department of the Interior and published in the
				Federal Register on January 3, 2006 (71 Fed. Reg. 127).
								(6)Qualified outer
				Continental Shelf revenues
									(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into on or after the date
				of enactment of this section for new producing areas.
									(B)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
										(i)revenues from a
				bond or other surety forfeited for obligations other than the collection of
				royalties;
										(ii)revenues from
				civil penalties;
										(iii)royalties taken
				by the Secretary in-kind and not sold;
										(iv)revenues
				generated from leases subject to section 8(g); or
										(v)any revenues
				considered qualified outer Continental Shelf revenues under section 102 of the
				Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
										(b)Petition for
				Leasing New Producing Areas
								(1)In
				generalBeginning on the date on which the President delineates
				projected State lines under section 4(a)(2)(A)(ii), the Governor of a State
				with a new producing area within the offshore administrative boundaries beyond
				the submerged land of the State may submit to the Secretary a petition
				requesting that the Secretary make the new producing area available for oil and
				gas leasing.
								(2)Action by
				SecretaryNotwithstanding section 18, as soon as practicable
				after receipt of a petition under paragraph (1), the Secretary shall approve
				the petition if the Secretary determines that leasing the new producing area
				would not create an unreasonable risk of harm to the marine, human, or coastal
				environment.
								(c)Disposition of
				qualified outer Continental Shelf revenues from new producing areas
								(1)In
				generalNotwithstanding section 9 and subject to the other
				provisions of this subsection, for each applicable fiscal year, the Secretary
				of the Treasury shall deposit—
									(A)50 percent of
				qualified outer Continental Shelf revenues in the Energy Independence Fund
				established under section 301 of the Energy
				Transition Act of 2008; and
									(B)50 percent of
				qualified outer Continental Shelf revenues in a special account in the Treasury
				from which the Secretary shall disburse—
										(i)75 percent to new
				producing States in accordance with paragraph (2); and
										(ii)25 percent to
				provide financial assistance to States in accordance with section 6 of the
				Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–8), which shall be considered
				income to the Land and Water Conservation Fund for purposes of section 2 of
				that Act (16 U.S.C. 460l–5).
										(2)Allocation to
				new producing States and coastal political subdivisions
									(A)Allocation to
				new producing StatesEffective for fiscal year 2008 and each
				fiscal year thereafter, the amount made available under paragraph (1)(B)(i)
				shall be allocated to each new producing State in amounts (based on a formula
				established by the Secretary by regulation) proportional to the amount of
				qualified outer Continental Shelf revenues generated in the new producing area
				offshore each State.
									(B)Payments to
				coastal political subdivisions
										(i)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each new producing State, as determined under subparagraph (A), to the
				coastal political subdivisions of the new producing State.
										(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B) and (C) of section 31(b)(4).
										(3)Minimum
				allocationThe amount allocated to a new producing State for each
				fiscal year under paragraph (2) shall be at least 5 percent of the amounts
				available under for the fiscal year under paragraph (1)(B)(i).
								(4)TimingThe
				amounts required to be deposited under subparagraph (B) of paragraph (1) for
				the applicable fiscal year shall be made available in accordance with that
				subparagraph during the fiscal year immediately following the applicable fiscal
				year.
								(5)Authorized
				uses
									(A)In
				generalSubject to subparagraph (B), each new producing State and
				coastal political subdivision shall use all amounts received under paragraph
				(2) in accordance with all applicable Federal and State laws, only for 1 or
				more of the following purposes:
										(i)Projects and
				activities for the purposes of coastal protection, including conservation,
				coastal restoration, hurricane protection, and infrastructure directly affected
				by coastal wetland losses.
										(ii)Mitigation of
				damage to fish, wildlife, or natural resources.
										(iii)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan.
										(iv)Mitigation of
				the impact of outer Continental Shelf activities through the funding of onshore
				infrastructure projects.
										(v)Planning
				assistance and the administrative costs of complying with this section.
										(B)LimitationNot
				more than 3 percent of amounts received by a new producing State or coastal
				political subdivision under paragraph (2) may be used for the purposes
				described in subparagraph (A)(v).
									(6)AdministrationAmounts
				made available under paragraph (1)(B) shall—
									(A)be made
				available, without further appropriation, in accordance with this
				subsection;
									(B)remain available
				until expended; and
									(C)be in addition to
				any amounts appropriated under—
										(i)other provisions
				of this Act;
										(ii)the
				Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–4 et seq.); or
										(iii)any other
				provision of law.
										(d)Disposition of
				qualified outer Continental Shelf revenues from other
				areasNotwithstanding section 9, for each applicable fiscal year,
				the terms and conditions of subsection (c) shall apply to the disposition of
				qualified outer Continental Shelf revenues that—
								(1)are derived from
				oil or gas leasing in an area that is not included in the current 5-year plan
				of the Secretary for oil or gas leasing; and
								(2)are not assumed
				in the budget of the United States Government submitted by the President under
				section 1105 of title 31, United States
				Code.
								.
				103.Conforming
			 amendmentSections 104 through
			 105 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) are
			 repealed.
				BLeasing program
			 for land within Coastal Plain
				111.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
					(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
					(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management in consultation with the Director of the United States Fish and
			 Wildlife Service and in coordination with a State coordinator appointed by the
			 Governor of the State of Alaska.
					112.Leasing
			 program for land within the Coastal Plain
					(a)In
			 general
						(1)AuthorizationCongress
			 authorizes the exploration, leasing, development, production, and economically
			 feasible and prudent transportation of oil and gas in and from the Coastal
			 Plain.
						(2)ActionsThe
			 Secretary shall take such actions as are necessary—
							(A)to establish and
			 implement, in accordance with this subtitle, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain while taking into consideration the interests and concerns of
			 residents of the Coastal Plain, which is the homeland of the Kaktovikmiut
			 Inupiat; and
							(B)to administer
			 this subtitle through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
								(i)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment; and
								(ii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this subtitle in a manner that ensures the receipt
			 of fair market value by the public for the mineral resources to be
			 leased.
								(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
						(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966
			 (16 U.S.C.
			 668dd et seq.)—
							(A)the oil and gas
			 pre-leasing and leasing program, and activities authorized by this section in
			 the Coastal Plain, shall be considered to be compatible with the purposes for
			 which the Arctic National Wildlife Refuge was established; and
							(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
							(2)Adequacy of the
			 Department of the Interior's legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) that apply with respect to pre-leasing activities, including
			 exploration programs and actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actions
							(A)In
			 generalBefore conducting the first lease sale under this
			 subtitle, the Secretary shall prepare an environmental impact statement in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to the actions authorized by this subtitle that are not
			 referred to in paragraph (2).
							(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
								(i)to
			 identify nonleasing alternative courses of action; or
								(ii)to
			 analyze the environmental effects of those courses of action.
								(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
								(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this subtitle; and
								(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
								(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
							(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this subtitle.
							(d)Relationship to
			 State and local authorityNothing in this subtitle expands or
			 limits any State or local regulatory authority.
					(e)Special
			 areas
						(1)Designation
							(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
							(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
							(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that—
							(A)respects and
			 protects the Native people of the area; and
							(B)preserves the
			 unique and diverse character of the area, including fish, wildlife, subsistence
			 resources, and cultural values of the area.
							(3)Exclusion from
			 leasing or surface occupancy
							(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
							(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
							(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
						(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this subtitle.
					(g)Regulations
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, in consultation with appropriate agencies of the State of Alaska, the
			 North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary
			 shall issue such regulations as are necessary to carry out this subtitle,
			 including rules and regulations relating to protection of the fish and
			 wildlife, fish and wildlife habitat, and subsistence resources of the Coastal
			 Plain.
						(2)Revision of
			 regulationsThe Secretary may periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant scientific or engineering data that come to the
			 attention of the Secretary.
						113.Lease
			 sales
					(a)In
			 generalLand may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after that nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleFor the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this subtitle;
						(2)not later than
			 September 30, 2012, conduct a second lease sale under this subtitle; and
						(3)conduct
			 additional sales at appropriate intervals if sufficient interest in exploration
			 or development exists to warrant the conduct of the additional sales.
						114.Grant of
			 leases by the Secretary
					(a)In
			 generalUpon payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 113 a lease for any land
			 on the Coastal Plain.
					(b)Subsequent
			 transfers
						(1)In
			 generalNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary.
						(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
						115.Lease terms
			 and conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 16½ percent of the amount or value of the
			 production removed or sold from the lease, as determined by the Secretary in
			 accordance with regulations applicable to other Federal oil and gas
			 leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
						(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for land required to be reclaimed under this subtitle
			 shall be, to the maximum extent practicable—
							(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
							(B)upon application
			 by the lessee, to a higher or better standard, as approved by the
			 Secretary;
							(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 112(a)(2);
						(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
						(8)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this subtitle and regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this subtitle (including the
			 special concerns of the parties to those leases), shall require that each
			 lessee, and each agent and contractor of a lessee, under this subtitle
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					116.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 112, the Secretary shall
			 administer this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, or other provisions that—
						(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal Plain,
			 that—
						(1)a site-specific
			 environmental analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, fish and
			 wildlife habitat, subsistence resources, subsistence uses, and the
			 environment;
						(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development
			 of the plan occur after consultation with—
							(A)each agency
			 having jurisdiction over matters mitigated by the plan;
							(B)the State of
			 Alaska;
							(C)North Slope
			 Borough, Alaska; and
							(D)the City of
			 Kaktovik, Alaska.
							(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and issue regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this subtitle are conducted in a manner
			 consistent with the purposes and environmental requirements of this
			 subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require—
						(1)compliance with
			 all applicable provisions of Federal and State environmental law (including
			 regulations);
						(2)implementation of
			 and compliance with—
							(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain;
							(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
							(C)design safety and
			 construction standards for all pipelines and any access and service roads that
			 minimize, to the maximum extent practicable, adverse effects on—
								(i)the
			 passage of migratory species (such as caribou); and
								(ii)the flow of
			 surface water by requiring the use of culverts, bridges, or other structural
			 devices;
								(D)prohibitions on
			 general public access to, and use of, all pipeline access and service
			 roads;
							(E)stringent
			 reclamation and rehabilitation requirements in accordance with this subtitle
			 for the removal from the Coastal Plain of all oil and gas development and
			 production facilities, structures, and equipment on completion of oil and gas
			 production operations, except in a case in which the Secretary determines that
			 those facilities, structures, or equipment—
								(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and
								(ii)are donated to
			 the United States for that purpose;
								(F)appropriate
			 prohibitions or restrictions on—
								(i)access by all
			 modes of transportation;
								(ii)sand and gravel
			 extraction; and
								(iii)use of
			 explosives;
								(G)reasonable
			 stipulations for protection of cultural and archaeological resources;
							(H)measures to
			 protect groundwater and surface water, including—
								(i)avoidance, to the
			 maximum extent practicable, of springs, streams, and river systems;
								(ii)the protection
			 of natural surface drainage patterns and wetland and riparian habitats;
			 and
								(iii)the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling; and
								(I)research,
			 monitoring, and reporting requirements;
							(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment of the Coastal
			 Plain);
						(4)consolidation of
			 facility siting;
						(5)avoidance or
			 reduction of air traffic-related disturbance to fish and wildlife;
						(6)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
							(A)preparation of an
			 annual waste management report;
							(B)development and
			 implementation of a hazardous materials tracking system; and
							(C)prohibition on
			 the use of chlorinated solvents;
							(7)fuel storage and
			 oil spill contingency planning;
						(8)conduct of
			 periodic field crew environmental briefings;
						(9)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
						(10)compliance with
			 applicable air and water quality standards;
						(11)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited; and
						(12)development and
			 implementation of such other protective environmental requirements,
			 restrictions, terms, or conditions as the Secretary, after consultation with
			 the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, determines to be necessary.
						(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, or stipulations under this section, the Secretary shall take into
			 consideration—
						(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
						(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
						(3)the land use
			 stipulations for exploratory drilling on the KIC–ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
						(f)Facility
			 consolidation planning
						(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
						(2)ObjectivesThe
			 objectives of the plan shall be—
							(A)the avoidance of
			 unnecessary duplication of facilities and activities;
							(B)the encouragement
			 of consolidation of common facilities and activities;
							(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
							(D)the use of
			 existing facilities, to the maximum extent practicable; and
							(E)the enhancement
			 of compatibility between wildlife values and development activities.
							(g)Access to
			 public landThe Secretary shall—
						(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
						117.Expedited
			 judicial review
					(a)Filing of
			 complaints
						(1)DeadlineA
			 complaint seeking judicial review of a provision of this subtitle or an action
			 of the Secretary under this subtitle shall be filed—
							(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
							(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), during the 90-day period beginning on the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
							(2)VenueA
			 complaint seeking judicial review of a provision of this subtitle or an action
			 of the Secretary under this subtitle shall be filed in the United States Court
			 of Appeals for the District of Columbia.
						(3)Scope
							(A)In
			 generalJudicial review of a decision of the Secretary under this
			 subtitle (including an environmental analysis of such a lease sale) shall
			 be—
								(i)limited to a
			 review of whether the decision is in accordance with this subtitle; and
								(ii)based on the
			 administrative record of the decision.
								(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this subtitle shall be presumed to be correct unless proven otherwise by clear
			 and convincing evidence.
							(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
					118.Rights-of-way
			 and easements across Coastal PlainFor purposes of section 1102(4)(A) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any
			 rights-of-way or easements across the Coastal Plain for the exploration,
			 development, production, or transportation of oil and gas shall be considered
			 to be established incident to the management of the Coastal Plain under this
			 section.
				119.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
					(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
					(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
					120.Local
			 government impact aid and community service assistance
					(a)Establishment
			 of Fund
						(1)In
			 generalAs a condition on the receipt of funds under section
			 122(2), the State of Alaska shall establish in the treasury of the State, and
			 administer in accordance with this section, a fund to be known as the
			 Coastal Plain Local Government Impact Aid Assistance Fund
			 (referred to in this section as the Fund).
						(2)DepositsSubject
			 to paragraph (1), the Secretary of the Treasury shall deposit into the Fund,
			 $35,000,000 each year from the amount available under section 122(2)(A).
						(3)InvestmentThe
			 Governor of the State of Alaska (referred to in this section as the
			 Governor) shall invest amounts in the Fund in interest-bearing
			 securities of the United States or the State of Alaska.
						(b)AssistanceThe
			 Governor, in cooperation with the Mayor of the North Slope Borough, shall use
			 amounts in the Fund to provide assistance to North Slope Borough, Alaska, the
			 City of Kaktovik, Alaska, and any other borough, municipal subdivision,
			 village, or other community in the State of Alaska that is directly impacted by
			 exploration for, or the production of, oil or gas on the Coastal Plain under
			 this subtitle, or any Alaska Native Regional Corporation acting on behalf of
			 the villages and communities within its region whose lands lie along the right
			 of way of the Trans Alaska Pipeline System, as determined by the
			 Governor.
					(c)Application
						(1)In
			 generalTo receive assistance under subsection (b), a community
			 or Regional Corporation described in that subsection shall submit to the
			 Governor, or to the Mayor of the North Slope Borough, an application in such
			 time, in such manner, and containing such information as the Governor may
			 require.
						(2)Action by North
			 Slope BoroughThe Mayor of the North Slope Borough shall submit
			 to the Governor each application received under paragraph (1) as soon as
			 practicable after the date on which the application is received.
						(3)Assistance of
			 GovernorThe Governor shall assist communities in submitting
			 applications under this subsection, to the maximum extent practicable.
						(d)Use of
			 fundsA community or Regional Corporation that receives funds
			 under subsection (b) may use the funds—
						(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
						(2)to develop, carry
			 out, and maintain—
							(A)a project to
			 provide new or expanded public facilities; or
							(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, and other medical services;
							(3)to compensate
			 residents of the Coastal Plain for significant damage to environmental, social,
			 cultural, recreational, or subsistence resources; and
						(4)in the City of
			 Kaktovik, Alaska—
							(A)to develop a
			 mechanism for providing members of the Kaktovikmiut Inupiat community an
			 opportunity to—
								(i)monitor
			 development on the Coastal Plain; and
								(ii)provide
			 information and recommendations to the Governor based on traditional aboriginal
			 knowledge of the natural resources, flora, fauna, and ecological processes of
			 the Coastal Plain; and
								(B)to establish a
			 local coordination office, to be managed by the Mayor of the North Slope
			 Borough, in coordination with the City of Kaktovik, Alaska—
								(i)to
			 coordinate with and advise developers on local conditions and the history of
			 areas affected by development;
								(ii)to
			 provide to the Committee on Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate annual reports on the
			 status of the coordination between developers and communities affected by
			 development;
								(iii)to collect from
			 residents of the Coastal Plain information regarding the impacts of development
			 on fish, wildlife, habitats, subsistence resources, and the environment of the
			 Coastal Plain; and
								(iv)to
			 ensure that the information collected under clause (iii) is submitted
			 to—
									(I)developers;
			 and
									(II)any appropriate
			 Federal agency.
									121.Prohibition on
			 exportsAn oil or gas lease
			 issued under this subtitle shall prohibit the exportation of oil or gas
			 produced under the lease.
				122.Allocation of
			 revenuesNotwithstanding the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) or any other provision of law, of the adjusted bonus, rental, and royalty
			 receipts from Federal oil and gas leasing and operations authorized under this
			 subtitle:
					(1)50 percent shall be deposited in the Energy
			 Independence Fund established under section 301.
					(2)The remainder
			 shall be available as follows:
						(A)$35,000,000 shall
			 be deposited by the Secretary of the Treasury into the fund created under
			 section 120(a)(1).
						(B)The remainder
			 shall be disbursed to the State of Alaska.
						CPermitting
				131.Refinery
			 permitting process
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(3)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
							(A)under any Federal
			 law; or
							(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
							(4)RefinerThe
			 term refiner means a person that—
							(A)owns or operates
			 a refinery; or
							(B)seeks to become
			 an owner or operator of a refinery.
							(5)Refinery
							(A)In
			 generalThe term refinery means—
								(i)a
			 facility at which crude oil is refined into transportation fuel or other
			 petroleum products; and
								(ii)a
			 coal liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
								(B)InclusionsThe
			 term refinery includes an expansion of a refinery.
							(6)Refinery
			 expansionThe term refinery expansion means a
			 physical change in a refinery that results in an increase in the capacity of
			 the refinery.
						(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (b).
						(8)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(9)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							(b)Streamlining of
			 refinery permitting process
						(1)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
						(2)Authority of
			 AdministratorUnder a refinery permitting agreement—
							(A)the Administrator
			 shall have authority, as applicable and necessary, to—
								(i)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
								(ii)in
			 consultation and cooperation with each Federal, State, or Indian tribal
			 government agency that is required to make any determination to authorize the
			 issuance of a permit, establish a schedule under which each agency
			 shall—
									(I)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
									(II)complete each
			 step in the permitting process; and
									(iii)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under clause (ii); and
								(B)the Administrator
			 shall provide to State and Indian tribal government agencies—
								(i)financial
			 assistance in such amounts as the agencies reasonably require to hire such
			 additional personnel as are necessary to enable the government agencies to
			 comply with the applicable schedule established under subparagraph (A)(ii);
			 and
								(ii)technical,
			 legal, and other assistance in complying with the refinery permitting
			 agreement.
								(3)Agreement by
			 the StateUnder a refinery permitting agreement, a State or
			 governing body of an Indian tribe shall agree that—
							(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
							(B)each State or
			 Indian tribal government agency shall—
								(i)in
			 accordance with State law, make such structural and operational changes in the
			 agencies as are necessary to enable the agencies to carry out consolidated
			 project-wide permit reviews concurrently and in coordination with the
			 Environmental Protection Agency and other Federal agencies; and
								(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(A)(ii).
								(4)Deadlines
							(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)360
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
								(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 90 days after the expiration of the deadline established
			 under clause (i).
								(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)120
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
								(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 30 days after the expiration of the deadline established
			 under clause (i).
								(5)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(A)(ii).
						(6)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
						(7)Efficient
			 permit reviewIn order to reduce the duplication of procedures,
			 the Administrator shall use State permitting and monitoring procedures to
			 satisfy substantially equivalent Federal requirements under this title.
						(8)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (4), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
						(9)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
						(10)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
						(11)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection.
						(12)Effect on
			 local authorityNothing in this subsection affects—
							(A)the authority of
			 a local government with respect to the issuance of permits; or
							(B)any requirement
			 or ordinance of a local government (such as a zoning regulation).
							(c)Fischer-Tropsch
			 fuels
						(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
							(A)conduct a
			 research and demonstration program to evaluate the air quality benefits of
			 ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet
			 fuel;
							(B)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
							(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these ultra-clean fuel for reducing public exposure to exhaust
			 emissions.
							(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
						(3)RequirementsThe
			 program described in paragraph (1) shall consider—
							(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
							(B)the production
			 costs associated with domestic production of those ultra clean fuel and prices
			 for consumers.
							(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives—
							(A)not later than 1
			 year, an interim report on actions taken to carry out this subsection;
			 and
							(B)not later than 2
			 years, a final report on actions taken to carry out this subsection.
							132.Removal of additional fee for new
			 applications for permits to drillThe second undesignated paragraph of the
			 matter under the heading management of lands and resources
			 under the heading Bureau of Land Management of title
			 I of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2098) is amended by
			 striking to be reduced and all that follows through each
			 new application,.
				IIAlternative
			 resources
			ARenewable fuel
			 and advanced energy technology
				201.Definition of
			 renewable biomassSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking
			 subparagraph (I) and inserting the following:
					
						(I)Renewable
				biomassThe term renewable biomass means—
							(i)nonmerchantable
				materials or precommercial thinnings that—
								(I)are byproducts of
				preventive treatments, such as trees, wood, brush, thinnings, chips, and slash,
				that are removed—
									(aa)to
				reduce hazardous fuels;
									(bb)to
				reduce or contain disease or insect infestation; or
									(cc)to
				restore forest health;
									(II)would not
				otherwise be used for higher-value products; and
								(III)are harvested
				from National Forest System land or public land (as defined in section 103 of
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702))—
									(aa)where permitted
				by law; and
									(bb)in
				accordance with applicable land management plans and the requirements for
				old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e) and the requirements for large-tree
				retention of subsection (f) of section 102 of the Healthy Forests Restoration
				Act of 2003 (16 U.S.C. 6512); or
									(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or from land belonging to an Indian tribe, or an Indian individual, that
				is held in trust by the United States or subject to a restriction against
				alienation imposed by the United States, including—
								(I)renewable plant
				material, including—
									(aa)feed
				grains;
									(bb)other
				agricultural commodities;
									(cc)other plants and
				trees; and
									(dd)algae;
				and
									(II)waste material,
				including—
									(aa)crop
				residue;
									(bb)other vegetative
				waste material (including wood waste and wood residues);
									(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
									(dd)food waste and
				yard
				waste.
									.
				202.Repeal of
			 waiver for fuel or fuel additives
					(a)In
			 generalEffective December
			 19, 2007, section 251 of the Energy Independence and Security Act of 2007 (121
			 Stat. 1549) is repealed.
					(b)ApplicationThe
			 amendment made by subsection (a) applies to any waivers granted on or after the
			 date of enactment of this Act.
					BClean
			 coal-derived fuels for energy security
				211.Short
			 titleThis subtitle may be
			 cited as the Clean-Coal-Derived Fuels
			 for Energy Security Act of 2008.
				212.DefinitionsIn this subtitle:
					(1)Clean
			 coal-derived fuel
						(A)In
			 generalThe term clean coal-derived fuel means
			 aviation fuel, motor vehicle fuel, home heating oil, or boiler fuel that
			 is—
							(i)substantially
			 derived from the coal resources of the United States; and
							(ii)refined or
			 otherwise processed at a facility located in the United States that captures up
			 to 100 percent of the carbon dioxide emissions that would otherwise be released
			 at the facility.
							(B)InclusionsThe
			 term clean coal-derived fuel may include any other resource that
			 is extracted, grown, produced, or recovered in the United States.
						(2)Covered
			 fuelThe term covered fuel means—
						(A)aviation
			 fuel;
						(B)motor vehicle
			 fuel;
						(C)home heating oil;
			 and
						(D)boiler
			 fuel.
						(3)Small
			 refineryThe term small refinery means a refinery
			 for which the average aggregate daily crude oil throughput for a calendar year
			 (as determined by dividing the aggregate throughput for the calendar year by
			 the number of days in the calendar year) does not exceed 75,000 barrels.
					213.Clean
			 coal-derived fuel program
					(a)Program
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall promulgate regulations to ensure that covered fuel
			 sold or introduced into commerce in the United States (except in noncontiguous
			 States or territories), on an annual average basis, contains the applicable
			 volume of clean coal-derived fuel determined in accordance with paragraph
			 (4).
						(2)Provisions of
			 regulationsRegardless of the date of promulgation, the
			 regulations promulgated under paragraph (1)—
							(A)shall contain
			 compliance provisions applicable to refineries, blenders, distributors, and
			 importers, as appropriate, to ensure that—
								(i)the
			 requirements of this subsection are met; and
								(ii)clean
			 coal-derived fuels produced from facilities for the purpose of compliance with
			 this subtitle result in life cycle greenhouse gas emissions that are not
			 greater than gasoline; and
								(B)shall not—
								(i)restrict
			 geographic areas in the contiguous United States in which clean coal-derived
			 fuel may be used; or
								(ii)impose any
			 per-gallon obligation for the use of clean coal-derived fuel.
								(3)Relationship to
			 other regulationsRegulations promulgated under this paragraph
			 shall, to the maximum extent practicable, incorporate the program structure,
			 compliance and reporting requirements established under the final regulations
			 promulgated to implement the renewable fuel program established by the
			 amendment made by section 1501(a)(2) of the Energy Policy Act of 2005 (Public
			 Law 109–58; 119 Stat. 1067).
						(4)Applicable
			 volume
							(A)Calendar years
			 2015 through 2022For the purpose of this subsection, the
			 applicable volume for any of calendar years 2015 through 2022 shall be
			 determined in accordance with the following table:
								
									
										
											Applicable volume of clean
											
											coal-derived fuel
											
											Calendar year:(in billions of gallons):
											
										
										
											20150.75
											
											20161.5
											
											20172.25
											
											20183.00
											
											20193.75
											
											20204.5
											
											20215.25
											
											20226.0.
											
										
									
								
							(B)Calendar year
			 2023 and thereafterSubject to subparagraph (C), for the purposes
			 of this subsection, the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be determined by the President, in coordination
			 with the Secretary and the Administrator of the Environmental Protection
			 Agency, based on a review of the implementation of the program during calendar
			 years 2015 through 2022, including a review of—
								(i)the
			 impact of clean coal-derived fuels on the energy security of the United
			 States;
								(ii)the expected
			 annual rate of future production of clean coal-derived fuels; and
								(iii)the impact of
			 the use of clean coal-derived fuels on other factors, including job creation,
			 rural economic development, and the environment.
								(C)Minimum
			 applicable volumeFor the purpose of this subsection, the
			 applicable volume for calendar year 2023 and each calendar year thereafter
			 shall be equal to the product obtained by multiplying—
								(i)the
			 number of gallons of covered fuel that the President estimates will be sold or
			 introduced into commerce in the calendar year; and
								(ii)the ratio
			 that—
									(I)6,000,000,000
			 gallons of clean coal-derived fuel; bears to
									(II)the number of
			 gallons of covered fuel sold or introduced into commerce in calendar year
			 2022.
									(b)Applicable
			 percentages
						(1)Provision of
			 estimate of volumes of certain fuel salesNot later than October
			 31 of each of calendar years 2015 through 2021, the Administrator of the Energy
			 Information Administration shall provide to the President an estimate, with
			 respect to the following calendar year, of the volumes of covered fuel
			 projected to be sold or introduced into commerce in the United States.
						(2)Determination
			 of applicable percentages
							(A)In
			 generalNot later than November 30 of each of calendar years 2015
			 through 2022, based on the estimate provided under paragraph (1), the President
			 shall determine and publish in the Federal Register, with respect to the
			 following calendar year, the clean coal-derived fuel obligation that ensures
			 that the requirements of subsection (a) are met.
							(B)Required
			 elementsThe clean coal-derived fuel obligation determined for a
			 calendar year under subparagraph (A) shall—
								(i)be
			 applicable to refineries, blenders, and importers, as appropriate;
								(ii)be
			 expressed in terms of a volume percentage of covered fuel sold or introduced
			 into commerce in the United States; and
								(iii)subject to
			 paragraph (3)(A), consist of a single applicable percentage that applies to all
			 categories of persons specified in clause (i).
								(3)AdjustmentsIn
			 determining the applicable percentage for a calendar year, the President shall
			 make adjustments—
							(A)to prevent the
			 imposition of redundant obligations on any person specified in paragraph
			 (2)(B)(i); and
							(B)to account for
			 the use of clean coal-derived fuel during the previous calendar year by small
			 refineries that are exempt under subsection (f).
							(c)Volume
			 conversion factors for clean coal-derived fuels based on energy
			 content
						(1)In
			 generalFor the purpose of subsection (a), the President shall
			 assign values to specific types of clean coal-derived fuel for the purpose of
			 satisfying the fuel volume requirements of subsection (a)(4) in accordance with
			 this subsection.
						(2)Energy content
			 relative to diesel fuelFor clean coal-derived fuels, 1 gallon of
			 the clean coal-derived fuel shall be considered to be the equivalent of 1
			 gallon of diesel fuel multiplied by the ratio that—
							(A)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of the
			 clean coal-derived fuel (as measured under conditions determined by the
			 Secretary); bears to
							(B)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of
			 diesel fuel (as measured under conditions determined by the Secretary to be
			 comparable to conditions described in subparagraph (A)).
							(d)Credit
			 program
						(1)In
			 generalThe President, in consultation with the Secretary and the
			 clean coal-derived fuel requirement of this section.
						(2)Market
			 transparencyIn carrying out the credit program under this
			 subsection, the President shall facilitate price transparency in markets for
			 the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of
			 consumers.
						(e)Waivers
						(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, may waive the
			 requirements of subsection (a) in whole or in part on petition by 1 or more
			 States by reducing the national quantity of clean coal-derived fuel required
			 under subsection (a), based on a determination by the President (after public
			 notice and opportunity for comment), that—
							(A)implementation of
			 the requirement would severely harm the economy or environment of a State, a
			 region, or the United States; or
							(B)extreme and
			 unusual circumstances exist that prevent distribution of an adequate supply of
			 domestically-produced clean coal-derived fuel to consumers in the United
			 States.
							(2)Petitions for
			 waiversThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall approve or
			 disapprove a State petition for a waiver of the requirements of subsection (a)
			 within 90 days after the date on which the petition is received by the
			 President.
						(3)Termination of
			 waiversA waiver granted under paragraph (1) shall terminate
			 after 1 year, but may be renewed by the President after consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency.
						(f)Small
			 refineries
						(1)Temporary
			 exemption
							(A)In
			 generalThe requirements of subsection (a) shall not apply to
			 small refineries until calendar year 2018.
							(B)Extension of
			 exemption
								(i)Study by
			 SecretaryNot later than December 31, 2013, the Secretary shall
			 submit to the President and Congress a report describing the results of a study
			 to determine whether compliance with the requirements of subsection (a) would
			 impose a disproportionate economic hardship on small refineries.
								(ii)Extension of
			 exemptionIn the case of a small refinery that the Secretary
			 determines under clause (i) would be subject to a disproportionate economic
			 hardship if required to comply with subsection (a), the President shall extend
			 the exemption under subparagraph (A) for the small refinery for a period of not
			 less than 2 additional years.
								(2)Petitions based
			 on disproportionate economic hardship
							(A)Extension of
			 exemptionA small refinery may at any time petition the President
			 for an extension of the exemption under paragraph (1) for the reason of
			 disproportionate economic hardship.
							(B)Evaluation of
			 petitionsIn evaluating a petition under subparagraph (A), the
			 President, in consultation with the Secretary, shall consider the findings of
			 the study under paragraph (1)(B) and other economic factors.
							(C)Deadline for
			 action on petitionsThe President shall act on any petition
			 submitted by a small refinery for a hardship exemption not later than 90 days
			 after the date of receipt of the petition.
							(3)Opt-in for
			 small refineriesA small refinery shall be subject to the
			 requirements of subsection (a) if the small refinery notifies the President
			 that the small refinery waives the exemption under paragraph (1).
						(g)Penalties and
			 enforcement
						(1)Civil
			 penalties
							(A)In
			 generalAny person that violates a regulation promulgated under
			 subsection (a), or that fails to furnish any information required under such a
			 regulation, shall be liable to the United States for a civil penalty of not
			 more than the total of—
								(i)$25,000 for each
			 day of the violation; and
								(ii)the amount of
			 economic benefit or savings received by the person resulting from the
			 violation, as determined by the President.
								(B)CollectionCivil
			 penalties under subparagraph (A) shall be assessed by, and collected in a civil
			 action brought by, the Secretary or such other officer of the United States as
			 is designated by the President.
							(2)Injunctive
			 authority
							(A)In
			 generalThe district courts of the United States shall have
			 jurisdiction to—
								(i)restrain a
			 violation of a regulation promulgated under subsection (a);
								(ii)award other
			 appropriate relief; and
								(iii)compel the
			 furnishing of information required under the regulation.
								(B)ActionsAn
			 action to restrain such violations and compel such actions shall be brought by
			 and in the name of the United States.
							(C)SubpoenasIn
			 the action, a subpoena for a witness who is required to attend a district court
			 in any district may apply in any other district.
							(h)Effective
			 dateExcept as otherwise specifically provided in this section,
			 this section takes effect on January 1, 2016.
					COil
			 shale
				221.Removal of
			 prohibition on final regulations for commercial leasing program for oil shale
			 resources on public land
					(a)RepealSection
			 433 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is
			 repealed.
					(b)RegulationsThe
			 Secretary of the Interior shall promulgate regulations to ensure that 50
			 percent of any new lease revenue generated by a commercial leasing program for
			 oil shale resources on public land shall be deposited into the Energy
			 Independence Fund established under section 301.
					DUnited States
			 Geological Survey
				231.Funding for
			 United States Geological Survey
					(a)In
			 generalThe Secretary of the Interior shall require the Director
			 of the United States Geological Survey to increase activities relating to the
			 Energy Resources Program and other United States Geological Survey resource
			 assessment activities related to domestic oil and natural gas reserves.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $60,000,000 for each of fiscal years 2009 through 2013.
					IIIEnergy
			 independence fund
			301.Establishment
				(a)In
			 generalThere is established in the Treasury of the United States
			 a fund, to be known as the Energy Independence Fund (referred to
			 in this section as the Fund), consisting of such amounts as are
			 deposited in the fund under—
					(1)section
			 32(c)(1)(A) of the Outer Continental Shelf Lands Act;
					(2)section 122(1);
			 and
					(3)section
			 211(b).
					(b)Use of
			 fundAmounts in the Fund shall be available to offset the cost of
			 domestic alternative fuel-related Federal programs carried out by the Secretary
			 of Agriculture, the Secretary of Energy, and the Secretary of Transportation
			 that—
					(1)enhance and
			 accelerate the use of domestic renewable energy resources and alternative fuels
			 with particular emphasis on cellulosic ethanol and biodiesel fuel;
					(2)increase the
			 development and deployment of biofuels infrastructure, including—
						(A)alternative fuel
			 refueling pumps that are capable of dispensing blends of gasoline containing
			 from 10 to 85 percent ethanol; and
						(B)a biofuel
			 dedicated pipeline;
						(3)promote the use
			 of energy-efficient products and practices and encourage and reward sound
			 energy conservation practices;
					(4)expand research,
			 development, and deployment of renewable energy and efficiency
			 technologies;
					(5)expand research,
			 development, and deployment of hydrogen fuel cell technology; and
					(6)expand research,
			 development, and deployment of advanced battery technology.
					(c)AvailabilityAmounts
			 deposited in the Fund for a fiscal year shall remain available until September
			 30 of the subsequent fiscal year.
				302.Energy
			 security initiativeThe
			 Secretary shall—
				(1)develop a strategic and comprehensive plan
			 to eliminate, to the maximum extent practicable, all foreign imports of oil
			 from countries outside of North America by 2028; and
				(2)not later than 1 year after the date of
			 enactment of this Act, submit to Congress a report describing the plan.
				
